Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 13, “the magnetic sensor element;” has been changed to --- the magnetic sensor element; wherein said light receiving device comprises:----.
Authorization for this examiner’s amendment was given in an interview with Mr. Bird on  06/30/2022.
Claims 1-5 and 8 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a  magnetic sensor element having a combination of  a planar lightwave circuit provided with a light branching part; an input optical fiber and an output optical fiber connected to one end surface of the planar lightwave circuit; a metal magnetic body type light transmitting film that is provided directly on another end surface of the planar lightwave circuit and transmits light entered from the input optical fiber; and a reflecting film that is provided on the metal magnetic body type light transmitting film and reflects the transmitted light, a light-emitting device that introduces linearly polarized light into the input optical fiber of the magnetic sensor element; a light-receiving device that receives return light derived from the output optical fiber of the magnetic sensor element; wherein said light receiving device comprises: a polarization separating element that separates the return light received from the output optical fiber of the magnetic sensor element into an S-polarized component and a P-polarized component, a light-receiving element that receives the S-polarized component and the P-polarized component and converts the S-polarized component and the P-polarized component into electrical signals, and a signal processing part that processes the electrical signals; the output optical fiber being a polarization-plane maintaining optical fiber configured to maintain a polarization-plane of light emitted from the planar lightwave circuit, and the input optical fiber and the output optical fiber being aligned and connected to the planar lightwave circuit as recited in claim 1. Claims 2-5 and 8 depend from allowed claim 1, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ichihara et al (Pat# 9,964,609) disclose Optically Pumped Magnetometer.
Tselikov et al (Pat# 6,574,015) disclose Optical Depolarizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867